DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 2 and 3 are cancelled and claim 1 is withdrawn.  Claims 4 and 5 are newly added.  Claims 4 and 5 are currently under consideration.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 2 and 3 are withdrawn in view of the cancellation of the claims.   However, new claims 4 and 5 have the same issue.
The 35 USC 103 rejections of claims 2 and 3 are withdrawn in view of the cancellation of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 states that a first set of electromagnetic energy emitters on the ring or band are configured to be worn on a portion of the person’s head which is not covered by hair while a second set on the band are configured to be worn on a portion of the person’s head which is covered by hair.  The Office assumes that by “configured”, Applicant is stating that the emitters are located on a portion of the band or ring that is or is not covered by hair.  However, a person may have a variety of hair styles where hair may be lacking or the hair is styled into areas that may not typically have hair.  In addition, if the person is bald, then it is unclear how to interpret the locations.  Claim 5 has the same issue.
Claims 4 and 5 recite the use of electromagnetic energy emitters.  The Office has reviewed the specification for what this may include.  At [0129] of the published specification, Applicant discusses the electromagnetic energy emitters as an “EEG emitter.”  An EEG signal is an electrical signal however rather than an electromagnetic signal.  It is also unclear how EEG signals are emitted from them.  It is therefore unclear how to interpret this limitation.  The Office believes Applicant meant electrical energy emitters as this is often used in neurostimulation.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electromagnetic” in claims 2 and 3 are used by the claim to mean “electrical,” while the accepted meaning can be understood from the passage below:
“As an approach to understand the difference between electrical energy and electromagnetic energy, first we have seen electrical energy which is a result of the electric potential energy and can flow through a conductor but electromagnetic waves can travel through space and are created by moving charges.” (https://www.vedantu.com/question-answer/does-electrical-energy-differ-from-the-class-11-physics-cbse-6004f3dd8f072d242816b923)
The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DAR et al. (US 2017/0296121) in view of Gunasekar et al. (US 2018/0153470, previously cited) and Wong et al. (US 2019/0134393).  As with the previous Office Action, the Office believes the prior art date for search purposes is 2019-08-28.
Regarding claim 4, DAR et al. disclose a neurostimulation device (see Abstract) comprising:
a wearable ring or band which is configured to encircle a person's head (see Fig. 1A or 1B or 29 which shows a band for encircling a person’s head); 
a first set of electromagnetic energy emitters on the ring or band which are configured to be worn on a portion of the person's head which is not covered by hair; and a second set of electromagnetic energy emitters on the ring or band which are configured to be worn on a portion of the person's head which is covered by hair (Fig. 31 and [0247] describes one embodiment where stimulation electrodes 1520 may be disposed in the headset such as those shown in Figs. 1A and 1B at #1030 and 1040 or Fig. 29 at #1492; location 1030 would be on the forehead location which is not typically covered by hair while location 1040 would be at the back of head in a location typically covered by hair; locations 1492 is a location that may or may not be covered by hair depending on the hairstyle).
DAR et al. do not disclose wherein electromagnetic energy emitters in the second set of electromagnetic energy emitters have protrusions or teeth which protrude into or under the person's hair.  However, Gunasekar et al. teach an EEG headset that uses electrodes that are in the shape of prongs (see [0032] – “The electrically-conductive prongs can be elastic (e.g., gold-plated silicone bristles”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify DAR et al. to use the electrode structure taught by Gunasekar for contacting the scalp because Gunasekar teaches that the prongs of the electrodes can be replaced when worn out which would lower costs.
DAR et al. also do not disclose wherein electromagnetic energy emitters in the first set of electromagnetic energy emitters have a lower average Shore value than electromagnetic energy emitters in the second set of electromagnetic energy emitters.  Gunasekar’s electrodes are considered dry electrodes ([0032]) and may be elastic (one example is a gold plated silicone bristle).  The prong may also be in the shape of a flat contact disk electrode tip ([0033]).  Gunasekar does not teach any particular hardness (Shore) value for the elastic electrode embodiments.  However, Wong et al. teach dry electrodes for nerve stimulation (Abstract).  Wong et al. teach that the electrodes may be made of materials such as silicone and that the material properties (natural durometer which is a measure of hardness) of such may be selected depending on the desired durometer to ensure good conformance with the skin ([0102]).  Although Wong et al. provide exemplary Shore values, none are related to electromagnetic emitters in two different areas of a band encircling the head.  However, MPEP 2144.05(II)(A) states, “"where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the selection of first set to have a lower average Shore value than the second set amounts to routine optimization as Wong et al. notes that the hardness level is a results effective variable (see above reference to selection of desired durometer level to ensure conformance with the skin).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify DAR et al. to arrive at the Shore values claimed in view of the cited teachings in Wong and the cited section of the MPEP because it can ensure good contact between the electrode and skin.
Claim 5 includes most of the limitations of claim 4 and is rejected accordingly based on the same arguments above.  Claim 5 however includes the following additional limitation:
wherein protrusions or teeth in the center of an electromagnetic energy emitter have a lower Shore value than protrusions or teeth in the periphery of the electromagnetic energy emitter.
The previously cited Wong reference also teaches that contact may be especially important at the center of an electrode for signal transfer ([0102]).  Further modification of DAR et al. would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention in view of this teaching from Wong and the previously cited section of the MPEP for optimization because this can lead to better contact between electrode and skin.  

Conclusion
Claims 4 and 5 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                          

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791